Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 2/17/2021 are persuasive and all the rejections set forth in the previous Office Action are withdrawn. The Terminal Disclaimer filed on 12/28/2020 overcomes potential double patenting rejections.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1-9 and 15-18, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
determining a plurality of index features of the target user based on the target multidimensional feature information, wherein each of the plurality of index features of the target user is a feature uniquely identifying original feature information in the target multidimensional feature information and having a data amount less than that of the original feature information; 
sorting the plurality of index features of the target user into a ranked sequence; and 
comparing, after the sorting, the plurality of index features of the target user with a plurality of index features of the plurality of designated users, respectively, to determine a plurality of first users from the plurality of designated users to obtain the comparison result. 
The prior art fails to teach Claims 10-14, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
determine a plurality of index features of the target user based on the target multidimensional feature information, wherein each of the plurality of index features of the target user is a feature uniquely identifying original feature information in the target multidimensional feature information and having a data amount less than that of the original feature information; 
sort the plurality of index features of the target user into a ranked sequence; and 
compare, after the sorting, the plurality of index features of the target user with a plurality of index features of the plurality of designated users, respectively, to determine a plurality of first users from the plurality of designated users to obtain the comparison result. 
The closest prior art, Roller (US 20150278977 A1) reveals a similar system and technique as discussed in the previous office actions, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG NIU/Primary Examiner, Art Unit 2669